—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered January 10, 1995, convicting defendant, after a non-jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant’s use of force was for the purpose of enabling him to retain possession of the stolen clothing and not merely to facilitate his escape and/or to ward off an unprovoked physical attack. We decline to disturb the court’s credibility determinations. Concur — Lerner, P. J., Ellerin, Rubin and Saxe, JJ.